[Cite as CITIBANK, N.A. v. Hine, 2019-Ohio-464.]


                     IN THE COURT OF APPEALS OF OHIO
                        FOURTH APPELLATE DISTRICT
                              ROSS COUNTY

CITIBANK, N.A.                 :
                               :
     Plaintiff-Appellee,       :    Case No. 17CA3624
                               :
     vs.                       :
                               :    DECISION AND JUDGMENT
KATHERINE HINE,                :    ENTRY
                               :
    Defendant-Appellant.       :
                               :    Released: 02/07/19
_____________________________________________________________
                         APPEARANCES:

David L. Kastner, Attorney at Law, Beavercreek, Ohio, Pro Se Appellant.

Katherine Hine, Chillicothe, Ohio, Pro Se Appellant.

Robert C. Folland and David J. Dirisamer, Barnes & Thornburg LLP,
Columbus, Ohio for Appellee Citibank, N.A.
_____________________________________________________________

McFarland, J.

        {¶1} Appellant Katherine Hine and interested party Appellant David

L. Kastner, Hine’s prior attorney, jointly appeal various entries of the Ross

County Court of Common Pleas. Appellants have set forth six assignments

of error challenging the propriety of the trial court’s ruling on the parties’

motions for summary judgment, Appellee Citibank, N.A.’s motion for

directed verdict, and the parties’ motions for sanctions. Upon review of the

record, we find merit to the first assignment of error. Accordingly, we
Ross App. No. 17CA3624                                                                          2

affirm in part, reverse in part, and remand the matter to the trial court for

further proceedings consistent with this opinion.

                   FACTUAL AND PROCEDURAL BACKGROUND

           {¶2} On April 4, 2016, Citibank, N.A., successor to Citibank (South

Dakota), N.A. (hereinafter “Citibank”), filed a complaint on a credit card

account debt, alleging Katherine Hine owed the sum of $15,013.83.

Attached to the complaint was a Sears Mastercard account statement in the

name of Katherine Hine and addressed to her at 189 E. Water Street Rear,

Chillicothe, Ohio. The due date of the amount due was November 13, 2015.

The statement also reflected an interest rate of 25.24% on all regular

purchases. This appeal challenges various trial court rulings and involves a

voluminous trial court record, all of which arose from what appeared at the

outset to be a “rather straightforward collections case.”1

           {¶3} On May 4, 2016, Katherine Hine filed a motion to dismiss the

complaint by and through her attorney, David L. Kastner.2 Among other

assertions, she argued that Citibank had no standing to establish its right to

collect on the Sears credit card account. Citibank filed a Brief in Opposition

to Defendant’s Motion to Dismiss. Hine filed a reply brief. The trial court

denied Hine’s motion to dismiss.

1
    This comment is taken from expert witness testimony at a sanctions’ hearing in this case.
2
    Hereinafter, these Appellants will be referenced as “Hine” and “Kastner.”
Ross App. No. 17CA3624                                                          3

      {¶4} Suffice it to say, there were numerous filings in the underlying

proceedings, which necessitated responsive pleadings from the adverse

party. While we set forth an outline of the proceedings here, in the interest

of brevity, we will set forth additional pleadings and dates in the body of this

opinion, where pertinent.

      {¶5} On September 6, 2016, Hine filed a Jury Demand. On October

18, 2016, the court filed a pretrial conference Order which explicitly stated

at the last paragraph: “The Court directs that the attorney or attorneys who

will try this case shall be present at the pretrial.” Attorney Kastner later filed

a Motion to Convert December 2016 Pre-Trial Conference to Phone

Conference. The trial court granted Kastner’s request. Subsequent to the

telephone pre-trial conference, the court filed an entry scheduling a jury trial

date of August 3, 2017.

      {¶6} Citibank filed notices of the depositions of Hine and another

person, Karen Stanley. Hine subsequently filed a “Notice Re Court’s

Scheduling.” This pleading sets forth 12 paragraphs of information for

purposes of “notice for the record.” Hine advises of the intent to appeal the

court’s orders compelling the depositions of Ms. Stanley and herself.

Several pertinent paragraphs are set forth as follows:
Ross App. No. 17CA3624                                                                                     4

         “3. The aforementioned orders were never sent to co-counsel
         Robert Fitrakis, evidently because this court did not instruct the
         clerk to do so.3

         ***

         5. Without an extensive amount of prior notice, co-counsel has
         long been unavailable for hearings on Tuesdays and Thursdays
         because of his teaching responsibilities.

         ***

         7. The court’s scheduling of May 2 was done without
         consulting with co-counsel’s schedule. Co-counsel and counsel
         share the representation. The undersigned generally does not
         make court appearances in this case due to his responsibilities
         with contract work involving the U.S. military.”

         {¶7} On April 26, 2017, Hine, through Kastner, filed a Motion for

Stay to the Trial court, pending her appeal, supported by affidavits from

Stanley, Kastner, and herself. On May 4, 2017, the trial court overruled the

motion for stay.4 Hine’s appeal to this court was eventually dismissed. See

Citibank N.A. v. Hine, 2017-Ohio-5537, 93 N.E.3d 108 (4th Dist.).

         {¶8} On May 8, 2017, Attorney Fitrakis filed a Motion for Leave to

Withdraw as Defendant’s Attorney. In the motion, Attorney Fitrakis advised

he was engaged “ostensibly” because Attorney Kastner was unavailable to

attend a previous hearing and that he had not been engaged for future

activity. Attorney Fitrakis attached an email from Attorney Dirisamer
3
 The record does not reflect that Attorney Fitrakis ever filed a formal notice of appearance in this matter.
4
 The Journal Entry was signed by Michael Ward, Judge Common Pleas Court, Ross County, Ohio, Sitting
by Assignment.
Ross App. No. 17CA3624                                                         5

asking him to “clarify the nature of his representation,” as Karen Stanley had

advised that Kastner and Fitrakis were her attorneys and Attorney Kastner

had further advised he “would not be appearing in Ross County for any

proceedings related to this matter * * * due to the biased nature of the

Court.”

      {¶9} On June 21, 2017, both Citibank and Hine filed motions for

summary judgment. On July 12, 2017, Attorney Darren L. Meade filed a

notice of appearance of co-counsel on behalf of Ms. Hine.

      {¶10} On August 1, 2017, the trial court issued decisions on the

pending motions for summary judgment. The trial court found as a matter of

law that Citibank had standing to bring its action. The trial court granted

partial summary judgment to Citibank on the issue of standing and denied

Hine’s motion for summary judgment.

      {¶11} On August 2, 2017, Attorney Paul N. Garinger filed a Notice of

Appearance as co-counsel on behalf of Citibank. On August 2, 2017,

Attorney Kastner filed a Motion to Withdraw as counsel. On August 3,

2017, Hine formally waived her appearance at the jury trial.

      {¶12} The jury trial commenced on August 3, 2017. Steven Sabo,

assistant vice-president of Citibank, testified he is a primary custodian of

Citibank’s business records. He reviews the business records and has
Ross App. No. 17CA3624                                                         6

reviewed the records of Katherine Hine. He testified Citibank maintains

records from accountholders, merchants, and credit bureaus. All

information is stored electronically and Sabo has access to the computer

system.

       {¶13} Sabo identified Exhibit 1 as a true and accurate copy of a credit

card agreement, dated 2010, existing between Citibank and Appellant. The

card agreement, a 16-page document, governs the use of the account. Sabo

testified the document would have been sent to Appellant on or about

October 2010. Sabo testified he had verified that Appellant received the

card based on its code with a number that he cross-referenced to the actual

card product based upon Citibank’s electronic storage system. Specifically,

he testified:

       “Systemically, there’s no record of ever turned down [sic]
       coming back, so I would have to say yes, every payment- -
       every billing statement was sent to Ms. Hine.”

       {¶14} Exhibit 2 was identified as a card agreement from 2004. Sabo

testified Exhibit 2 was kept in the regular practice of Citibank. Exhibit 3

was identified as 367 pages of duplicated billing statements sent to

Appellant on a monthly basis and created by Citibank in the ordinary course

of its business. Sabo testified he maintained these records in the course of

his job duties.
Ross App. No. 17CA3624                                                        7

      {¶15} Exhibit 3, page 110, was a copy of a billing statement dated

November 16, 2010. It was addressed to Appellant. It showed a previous

balance of $49.00 and payment received of $49.00, bringing her account

balance to zero. Sabo testified that Exhibit 3 demonstrated that Appellant

used the credit card after she received the October 2010 card agreement

(Exhibit 1).

      {¶16} Exhibit 4 was identified as 90 pages of copies of payments that

Citibank received throughout the years of the account. The exhibits showed

copies of a payment coupon which Citibank would prepare as part of its

monthly statement to be returned with the payment. The exhibit also

showed copies of checks Citibank received as payment. These documents

were also maintained in the ordinary course of business. Sabo explained he

had actually observed the process of Citibank’s receiving payment, making

copies of checks, and electronic storage.

      {¶17} Sabo testified the last statement Appellant received on

December 17, 2014 reflected an account balance of $13,025.96. He also

identified the last billing statement sent to Appellant dated October 16, 2015,

which showed a total new balance of $15,013.83 and included interest.

      {¶18} On cross-examination, Sabo admitted he does not have any

personal experience with Sears’ internal business practices. Sabo testified
Ross App. No. 17CA3624                                                         8

that the Citibank account was branded with Sears on Citibank’s own card.

He admitted the account was not originated by Citibank so he does not know

what the application looked like or what the interest rate was. The account

was acquired by Citibank. Citibank does not have the origination records.

To his knowledge, the account with Sears was opened in August 1994.

      {¶19} Sabo testified that Citibank does not have any card agreement

or other record of Appellant’s signing an agreement for a specified interest

rate or a specified rate of late fees. However, he further testified such an

agreement “does not exist within the credit card industry.”

      {¶20} After Citibank presented its evidence and rested, Hine moved

for a directed verdict pursuant to Civ.R. 50. The Court overruled the

motion. Hine elected not to present evidence and rested. Citibank

subsequently moved for a directed verdict. After considering the arguments

of counsel, the trial court sustained Citibank’s motion.

      {¶21} On September 8, 2017, Hine filed “Defendant’s Notice RE Pro

Se Status & Discharge of Counsel.” She explained she had discharged her

counsel and intended, for the time being, to represent herself. Underneath

the signature line, she listed the East Water Street Rear, Chillicothe address.

On the same date, Hine filed Defendant’s Response to Plaintiff’s Sanctions,
Ross App. No. 17CA3624                                                          9

Costs & Interest Motions. The trial court scheduled a hearing on sanctions

for October 10, 2017.

      {¶22} The sanctions hearing took place on October 19, 2017. Thomas

Spetnagel, an experienced litigation attorney in Ross County, testified as an

expert witness on behalf of Citibank. In his direct testimony, along with

explaining what materials and documents he had reviewed and the opinions

to which he arrived, Spetnagel commented:

      “I then reviewed the court document, [sic] the court document,
      to my dismay, I found that there were 172 filings with the
      clerk’s office in what appeared to be a rather straight forward
      collection case on a charge account, over 150 of them were
      filed by counsel in the case alone. * * * In the words of one
      person, a discovery nightmare, * * *. There’s nothing novel
      about the underlying case and if I were given this timesheet for
      a case that didn’t go off track and wasn’t a train wreck, I would
      have been unwilling to come into the courtroom. * * * I don’t
      think it’s the novelty of the case that’s driven anything that
      comes into this—involving this case.”

      {¶23} The trial court discussed the pleadings with counsel,

specifically noting problems with discovery Hine did not answer, objections

she did not fully explain, the conflicting addresses Hine gave and the attempt

to depose her, concluding: “There was a lot of time wasted, a lot of

argument wasted on getting the defendant’s deposition scheduled. * * * That

didn’t happen because of the defendant’s failure to cooperate.” The trial

court found as follows:
Ross App. No. 17CA3624                                                       10

      “All of the problems, all of the discovery issues that were
      contested and were big problems in the case which warranted a
      lot of time * * *. The court finds that based upon the defendant
      and defense counsels, except Mr. Meade, action in this case that
      the plaintiff is entitled to sanctions as a result of the plaintiffs
      proceeding with the trial which was made necessary by the
      actions of the defendant. The defendant didn’t appear for trial
      by the way.”

      {¶24} On November 15, 2017, the trial court granted Citibank’s

motion in part.

      {¶25} On December 15, 2017, Katherine Hine and David Kastner

jointly appealed the interlocutory entries and final entry of the court. Where

pertinent, additional facts will be set forth below.

                        ASSIGNMENTS OF ERROR

      “I. THE TRIAL JUDGE’S GRANT OF PARTIAL
      SUMMARY JUDGMENT AND SUBSEQUENT DIRECTED
      VERDICT TO APPELLEE PLAINTIFF CBNA
      ERRONEOUSLY IGNORED OHIO REV. CODE SEC.
      1343.03(A) AND APPLICABLE CASE LAW
      ESTABLISHING THAT INTEREST RATES CLAIMED IN
      BILLING STATEMENTS DO NOT CREATE CONTRACTS
      FOR SUCH INTEREST ABSENT A SIGNED WRITTEN
      CONTRACT SPECIFYING THAT INTEREST RATE.

      II. THE TRIAL COURT ERRED IN FINDING AT
      SUMMARY JUDGMENT THAT CBNA HAD ACQUIRED
      ANY CONTRACT RIGHTS FROM SEARS’ AND BY THEN
      AWARDING A DIRECTED VERDICT TO CBNA THAT
      INCLUDED $6,960.14 IN USURIOUS INTEREST WITHIN
      THE $15,013.83 AWARD, PLUS ADDITIONAL PRE-AND
      POST-JUDGMENT INTEREST AT 25.24% ON THE FULL
      $15,013.83 IN THE ABSENCE OF ANY COMPETENT
      EVIDENCE TRACING CBNA’S CLAIMED RIGHT TO
Ross App. No. 17CA3624                                   11

     CHARGE USURIOUS INTEREST TO A PREDECESSOR
     WHO HAD THAT RIGHT AND IN THE ABSENCE OF A
     WRITTEN CONTRACT WITH HINE TO PAY SUCH
     INTEREST TO CBNA OR ANY PROVEN PREDECESSOR
     OF CBNA.

     III. THE TRIAL COURT ERRED BY IMPOSING $18,150 IN
     SANCTIONS UPON APPELLANTS ALLEGEDLY
     PURSUANT TO CIVIL RULE 11 AND OHIO REV. CODE
     SEC. 2323.51, FOR APPELLEE’S CLAIMED TRIAL
     PREPARATION ATTORNEY FEES IN THE COMPLETE
     ABSENCE OF ANY EVIDENCE THAT EITHER
     APPELLANT COMMITTED ANY SANCTIONABLE ACT.

     IV. THE TRIAL COURT ERRED IN IMPOSING $18,150 IN
     SANCTIONS OF WHICH $6700 IN ATTORNEY FEES
     WERE AWARDED TO ATTORNEY GARRINGER PURELY
     BECAUSE LEAD ATTORNEY FOLLAND LACKED JURY
     TRIAL EXPERIENCE.

     V. THE TRIAL JUDGE ERRED BY IMPOSING $4,266.20
     IN ADDITIONAL SANCTIONS FOR FAILED EFFEORTS
     TO TAKE HINE’S DEPOSITION DESPITE THE ABSENCE
     OF PROOF OF SANCTIONABLE MISCONDUCT, IN
     DEROGATION OF HIS OWN FINDINGS LIMITING THE
     NUMBER OF ATTORNEYS TO BE COMPENSATED, AND
     DUE TO MATHEMATICAL ERRORS IN CALCULATING
     ATTORNEY FEES.

     VI. APPELLANTS WERE DEPRIVED OF DUE PROCESS
     OF LAW BY THE CUMULATIVE EFFECT OF TRIAL
     COURT RULINGS THAT WERE CONSISTENTLY AND
     ERRONEOUSLY ADVERSE TO APPELLANTS IN
     VIOLATION OF THEIR RIGHTS TO AN IMPARTIAL
     TRIBUNAL AS EVIDENCED BY THE VARIOUS
     GROUNDLESS DISCOVERY AND SANCTIONS RULINGS
     OF BOTH TRIAL JUDGES IN WHICH THEY TOOK
     ADVANTAGE OF THE INABILITY OF BOTH
     APPELLANTS TO APPEAR IN PERSON.”
Ross App. No. 17CA3624                                                        12

                     ASSIGNMENT OF ERROR TWO

      {¶26} For ease of analysis, we begin with Hine’s second assignment

of error. Hine asserts that Citibank failed to establish standing to bring suit

because there is no evidence that Citibank acquired, through merger or

otherwise, a transfer of Hine’s original Sears credit card and any associated

contract rights. Therefore, the trial court erred in granting partial summary

judgment and later, a directed verdict in favor of Appellee. For the reasons

which follow, we disagree.

                         STANDARD OF REVIEW

      {¶27} Appellate review of summary judgment decisions is de novo,

governed by the standards of Civ.R. 56. Vacha v. N. Ridgeville, 136 Ohio

St.3d 199, 2013–Ohio–3020, 992 N.E.2d 1126, ¶ 19. Summary judgment is

appropriate if the party moving for summary judgment establishes that (1)

there is no genuine issue of material fact, (2) reasonable minds can come to

but one conclusion, which is adverse to the party against whom the motion is

made and (3) the moving party is entitled to judgment as a matter of law.

Capital One Bank (USA) N.A. v. Rose, 4th Dist. Ross No. 18CA3628, 2018-

Ohio-2209, at ¶ 23; Civ.R. 56; New Destiny Treatment Ctr., Inc. v. Wheeler,

129 Ohio St.3d 39, 2011–Ohio–2266, 950 N.E.2d 157, ¶ 24; Chase Home

Finance, LLC v. Dunlap, 4th Dist. Ross No. 13CA3409, 2014–Ohio–3484,
Ross App. No. 17CA3624                                                         13

¶ 26.

        {¶28} The moving party has the initial burden of informing the trial

court of the basis for the motion by pointing to summary judgment evidence

and identifying parts of the record that demonstrate the absence of a genuine

issue of material fact on the pertinent claims. Dresher v. Burt, 75 Ohio St.3d

280, 293, 662 N.E.2d 264 (1996); Chase Home Finance at ¶ 27. Once the

moving party meets this initial burden, the non-moving party has the

reciprocal burden under Civ.R. 56(E) to set forth specific facts showing that

there is a genuine issue remaining for trial. Dresher at 293, 75 Ohio St.3d

280, 662 N.E.2d 264. See also Rose, supra, at 24.

                             LEGAL ANALYSIS

        {¶29} “Because an action on an account is founded upon contract, the

plaintiff must prove the necessary elements of a contract action, and, in

addition, must prove that the contract involves a transaction that usually

forms the subject of a book account.” Chase Bank, USA v. Curren, 191 Ohio

App.3d 507, 2010-Ohio-6596, 946 N.E.2d 810, (4th Dist.) at ¶14, quoting

Crown Asset Mgt., L.L.C. v. Gaul, 4th Dist. Washington No. 08CA30, 2009-

Ohio-2167, at ¶ 10, quoting Asset Acceptance Corp. v. Proctor, 156 Ohio

App.3d 60, 2004-Ohio-623, 804 N.E.2d 975, at ¶ 12. For a creditor to

adequately plead and prove an account, the account “must show the name of
Ross App. No. 17CA3624                                                         14

the party charged.” Id. at ¶ 12, quoting Brown v. Columbus Stamping & Mfg.

Co., 9 Ohio App.2d 123, 126, 223 N.E.2d 373 (1967). Moreover, the

account must “begin[ ] with a balance, preferably at zero, or with a sum

recited that can qualify as an account stated, but at least the balance should

be a provable sum. Following the balance, the item or items, dated and

identifiable by number or otherwise, representing charges, or debits, and

credits, should appear. Summarization is necessary showing a running or

developing balance or an arrangement which permits the calculation of the

balance claimed to be due.” Id.

      1. Hine’s argument on appeal.

      {¶30} In this case, Hine filed a motion for summary judgment

arguing that Citibank had not proved ownership of the account in question

and therefore had no standing to sue. Citibank also filed a motion for

summary judgment with documentation purporting to show that Appellant’s

Sears credit card account was acquired by Citibank (South Dakota) N.A.,

which eventually merged with Citibank, N.A. Citibank also pointed out that

that there was no question that Hine had used the Citibank, N.A. account.

      {¶31} “It is fundamental that a party commencing litigation must have

standing to sue in order to present a justiciable controversy and invoke the

jurisdiction of the * * * court.” Absolute Resolutions X, LLC, v. Ratta, 9th
Ross App. No. 17CA3624                                                        15

Dist. Summit No. 28414, 2018-Ohio-3661, at ¶ 15, quoting Citibank N.A. v.

Rowe, 9th Dist. Lorain No. 12CA010217, 2013-Ohio-523, ¶ 8, quoting Fed.

Home Loan Mtge. Corp v. Schwartzwald, 134 Ohio St.3d 13, 2012-Ohio-

5017, ¶ 41. “In an action on an account, when an assignee is attempting to

collect on an account in filing a complaint, the assignee must ‘allege and

prove the assignment.’ ” Natl. Check Bur., Inc. v. Ruth, 9th Dist. Summit

No. 24241, 2009-Ohio-4171, ¶ 6, quoting Worldwide Asset Purchasing,

L.L.C. v. Sandoval, 5th Dist. Stark No. 2007-CA-00159, 2008-Ohio-6343,

¶ 26, quoting Zwick & Zwick v. Suburban Constr. Co., 103 Ohio App. 83, 84

(8th Dist.1956). “In other words, in order to prevail, the assignee must

prove that they are the real party in interest for purposes of bringing the

action. An assignee cannot prevail on the claims assigned by another holder

without proving the existence of a valid assignment agreement.” Id. quoting

Sandoval at ¶ 26. Failure to prove the assignment of an account leaves a

hole in the chain of title and bars an alleged assignee from recovering on the

account. Id.

      {¶32} The trial court’s entry granting summary judgment stated as

follows:

      “* * * The documentation provides that Sears National Bank
      Credit Card accounts were acquired by Citibank, N.A. in 2003.
      * * * Defendant’s actual signed credit card agreement was not
      presented as evidence in this case. However, credit card
Ross App. No. 17CA3624                                                          16

      agreements are contracts whereby the issuance and use of a
      credit card creates a legally binding agreement (internal
      citations omitted.) There is no dispute that Sears issued a credit
      card to Defendant and she used the card to make purchases.
      * * * Accordingly, the Court finds as a matter of law that
      Plaintiff has standing to bring this action. * * *”

      {¶33} Citibank’s motion for summary judgment was supported by the

affidavit of Steven Sabo, Citibank’s long-time employee, who averred he

was making the affidavit based on personal knowledge and review of

business records described herein. Sabo’s affidavit is set forth in pertinent

part as follows:

   1. * * * Citibank is a national bank, chartered under the laws of the
      United States, and maintains its office in Sioux Falls, South Dakota.

   2. On or about August 1, 1994, a Sears Mastercard branded credit card
      account was opened in Defendant’s name, for Defendant’s use
      * * * with the current account ending in 4036, which is the credit card
      account at issue in this case (the Account).

   3. Citibank USA, N.A. acquired Sears branded credit card accounts,
      including the Account, in November 2003. Citibank USA, N.A.
      merged into Citibank (South Dakota), N.A., which later merged into
      Citibank, N.A. The Account acquisition and consummated mergers
      are reflected in true and accurate copies of documents marked with
      Bates stamp numbers CIT-555, 571, 502-540 and attached hereto as
      Exhibit A.

   4. Citibank is the owner of the Account and is owed the account balance.

   5. Defendant was notified of Citibank’s acquisition of the Account. In
      March 2004, Defendant was provided with a card agreement
      governing the Account, a true and accurate copy of which is marked
      with Bates stamp numbers CIT-524-527 (the 2004 Card Agreement).
      In November 2010, Defendant was sent updated terms and conditions
Ross App. No. 17CA3624                                                       17

      governing the Account, a true and accurate copy of which is marked
      with Bates stamp numbers CITT-480 to CIT-495 (the 2010 Card
      Agreement). The 2004 Card Agreement and the 2010 Card
      Agreement (collectively the Card Agreement) is attached as Exhibit
      B.”

      {¶34} Hine contends that the only evidence in support of the claim

that Citibank, N.A. acquired her Sears account in 2003 is a 2003 CRA

Decision #117 from the Office of the Comptroller of the Currency (OCC)

granting approval of the proposed acquisition and merger. Hine cites the

OCC document as being the identical document proffered in other recent

Ohio litigation involving Sears credit card accounts allegedly acquired by

Citibank. Hine directs our attention to the decision in Citibank N.A. v.

Rowe, 2013-Ohio-523, a Ninth District case in which the appellate court,

upon examination of the identical document, concluded:

      “* * * CRA Decision # 117, dated November 2003, indicates
      the OCC's approval of Citibank USA, N.A.'s application “to
      purchase substantially all of the assets of Sears National Bank,
      [N.A.]” However, the letter states that, upon receipt of the
      required documents from Citibank USA, N.A., the OCC would
      “issue a letter certifying consummation of the transaction.” The
      letter further states that “[i]f the asset purchase is not
      consummated within one year from the approval date, the
      approval shall automatically terminate, unless the OCC grants
      an extension of the time period.” Thus, the OCC letter does not
      confirm that Citibank USA, N.A. purchased the assets of Sears
      National Bank, N.A., it merely confirms that the OCC granted
      approval for such a transaction to take place.”
Ross App. No. 17CA3624                                                                                  18

        {¶35} We agree with Hine’s argument, in part, and disagree with the

trial court’s finding that the documentation demonstrates Citibank’s actual

acquisition of Hine’s Sears account. Our examination of the “Merger

Documents” attached to Sabo’s affidavit as Exhibit A, reveals that part of

Exhibit A is CRA Decision #117, November 2003. This document reflects

that “on October 16, 2003, the OCC approved the application of Citibank

USA, National Association, Sioux Falls, South Dakota, to purchase

substantially all of the assets of Sears National Bank, National Association,

Tempe, Arizona.”5 The conclusion of the letter reiterates that the application

was approved.

        {¶36} Our review of the record reflects that the singular subject of

CRA decision #117 is the application of Citibank USA National Association

to acquire Sears National Bank assets. The CRA decision references only

OCC Control Nr. 2003-ML-02-008. According to the Office of the

Comptroller, United States Department of the Treasury website, each

application (emphasis added) or notice is assigned an OCC control number

that is a unique identifier. When requesting information or discussing the

application or notice with the OCC, it is helpful to reference the control



5
 This document further provides in its fourth paragraph that the application was prompted by Citibank
USA’s planned acquisition of all private label and general purpose credit card accounts held by SEARS
NB.
Ross App. No. 17CA3624                                                        19

number. See https://www.occ.gov/topics/licensing/corporate-activities-

weekly-bulletin/index-weekly-bulletin.html.

      {¶37} The next document within Exhibit A merger documents is a

letter from the OCC, captioned “Corporate Decision #2006-08,” with a date

of August 3, 2006. The beginning of the letter indicates the subject is the

“[a]pplications by Citibank, N.A., Citibank (South Dakota), N.A. and certain

affiliates to internally reorganize and consolidate certain banking and credit

card operations.” This section also lists several Application Control

Numbers, however, the above Control No. 2003-ML-02-008, as referenced

in CRA decision #117 above, is not included. This letter contains a list of

applications approved and in Paragraph 11, our attention is called to the

“Application to merge Citibank USA, National Association, 701 East 60th

Avenue, Sioux Falls, South Dakota (a national credit card bank not limited

to CEBA activities) and Citibank (Nevada) National Association (“CBNV”)

with and into Citibank (South Dakota), N.A. (2006-ML-02-0011).”

Nowhere in the August 3, 2006 letter is Control No. 2003-ML-02-008 or

Sears identified or referenced.

      {¶38} While as in the Rowe decision cited above, the above

documents demonstrate that Citibank intended to acquire the credit card

accounts of Sears, and that Citibank’s application was approved, there is no
Ross App. No. 17CA3624                                                        20

further documentation to prove that the acquisition actually took place.

Corporate Decision #2006-08, upon close scrutiny, does not provide a link

between Control No. 2003-ML-02-008, Citibank’s application to acquire the

Sears assets, and actual acquisition. Exhibit A also attaches a document

captioned “Certificate of National Bank Merger” which indicates that on

July 1, 2011, Citibank (South Dakota) National Association into Citibank

National Association. The above documents demonstrate that the

application to merge Citibank USA, National Association and Citibank

(Nevada) National Association with Citibank (South Dakota) N.A. was

approved. However, as in Rowe, there is no further documentation to

demonstrate that Sears was in actuality a part of Citibank, N.A. at the time of

the 2011 merger. Therefore, we would agree with Hine that Citibank failed

to prove acquisition of her Sears credit card account.

      {¶39} However, while Citibank has failed to prove it acquired Hine’s

Sears credit card account, we conclude that Citibank, N.A. does have

standing to bring the suit against Hine by virtue of its own agreement with

Hine in 2010. We next examine Exhibit B, “The Card Agreements.” The

first document attached as Exhibit B is a 2004 card agreement identifies

Citibank USA, N.A. as the issuer of the account. The second paragraph of
Ross App. No. 17CA3624                                                        21

the card agreement mentions Sears, Sears Roebuck and Co., “Sears

purchase,” “Sears transaction” and “Sears entity.”

      {¶40} Also attached to Exhibit B is a 2010 card agreement identifying

Citibank (South Dakota), N.A. as the issuer. The body of the card

agreement does not mention Sears but the bottom of each page of the

agreement contains the words “Sears Mastercard.” In the first paragraph of

the 2010 card agreement it states: “This card agreement is your contract with

us. It governs the use of your card and your account.” The third paragraph

of the card agreement also provides:

       “You must use your account in accordance with this
      Agreement. * * * This Agreement is binding on you unless you
      close your account within 30 days after receiving the card and
      you have not used or authorized use of the card.”

      {¶41} Hine also asserts that while her use of the credit card may be

evidence of some sort of agreement, there is no evidence of the terms of the

original Sears credit card. We agree that evidence of the original terms of an

agreement alleged to be between Sears and her is absent from the record.

However, it does appear that Citibank, N.A. and Hine entered an agreement

in 2010.

      {¶42} After Hine received the 2010 Card Agreement from Citibank,

N.A., she subsequently used it to make charges that are the subject of this

collection action. “Credit card agreements are contracts whereby the
Ross App. No. 17CA3624                                                       22

issuance and use of a credit card creates a legally binding agreement.”

Taylor v. First Resolution, 148 Ohio St.3d 627, 2016-Ohio-3444, 72 N.E.3d

573, at ¶ 50, quoting Bank One, Columbus, N.A. v. Palmer, 63 Ohio App.3d

491, 493, 579 N.E.2d 284 (10th Dist.1989). Dudek, 702 F.Supp.2d at 839;

Citibank N.A. v. Hyslop, 10th Dist. Franklin No. 12AP–885, 2014-Ohio-844,

at ¶ 16–17; Discover Bank v. Heinz, 10th Dist. Franklin No. 08AP–1001,

2009-Ohio-2850, at ¶ 17; Discover Bank v. Poling, 10th Dist. Franklin No.

04AP–1117, 2005-Ohio-1543, at ¶ 18.

      {¶43} Based on evidence of Hine’s use of the Citibank, N.A. credit

card, we agree with the trial court’s ruling that Citibank did have standing to

pursue its action against Hine. The Card Agreement issued in 2010

identifies Citibank, N.A. as the issuer. The agreement explicitly states in the

first paragraph that “[t]his is your contract with us.” Further, the agreement

explicitly advises that Hine must close the account in 30 days or the contract

will be binding upon her. The Account Statements attached as “Exhibit C,”

and the Account Information showing payments made, attached as “Exhibit

D,” reflect activity on the account after October 2010 when the account had

actually achieved a zero balance.

      {¶44} Under this assignment of error, Hine has also argued that
Ross App. No. 17CA3624                                                          23

Citibank, N.A.’s witness Sabo, both in motion practice and at trial, was not

competent to testify. Civ.R. 56(E) states: “Supporting and opposing

affidavits shall be made on personal knowledge, shall set forth such facts as

would be admissible in evidence, and shall show affirmatively that the

affiant is competent to testify to the matters stated in the affidavit. Sworn or

certified copies of all papers or parts of papers referred to in an affidavit

shall be attached to or served with the affidavit.” “Personal knowledge” is

“ ‘[k]nowledge gained through firsthand observation or experience, as

distinguished from a belief based on what someone else has said.’ ” Curren,

supra, at ¶ 17, quoting Bonacorsi v. Wheeling & Lake Erie Ry. Co., 95 Ohio

St.3d 314, 2002-Ohio-2220, 767 N.E.2d 707, at ¶ 26, quoting Black's Law

Dictionary (7th Ed.Rev.1999) 875. It is “ ‘knowledge of factual truth which

does not depend on outside information or hearsay.’ ” Curren, supra,

quoting Residential Funding Co., L.L.C. v. Thorne, 6th Dist. Lucas No. L–

09–1324, 2010-Ohio-4271, at ¶ 64, quoting Modon v. Cleveland (Dec. 22,

1999), 9th Dist. Medina No. 2945–M, 1999 WL 1260318, at *2.

Furthermore, “[f]or evidentiary material attached to a summary judgment

motion to be considered, the evidence must be admissible at trial.” Curren,

supra, at ¶ 16, quoting Civ.R. 56(E) and Pennisten v. Noel, 4th Dist. Pike

No. 01CA669, 2002 WL 254021, (Feb. 8, 2002), at *2. We review the
Ross App. No. 17CA3624                                                         24

court's rulings on the admissibility of evidence for an abuse of discretion.

Lawson v. Y.D. Song, M.D., Inc., 4th Dist. Scioto No. 97 CA 2480, 1997 WL

596293, (Sept. 23, 1997), at *3. See State v. Sage, 31 Ohio St.3d 173, 510

N.E.2d 343, (1987), at paragraph two of the syllabus. The term “abuse of

discretion” implies that the court's attitude is unreasonable, arbitrary, or

unconscionable. State v. Adams, 62 Ohio St.2d 151, 157, 404 N.E.2d 144

(1980).

      {¶45} Here, the 2010 Card Agreement was in effect, according to the

date listed on the document, on October 4, 2010. Sabo’s affidavit further

provides:

   6. Citibank’s records regarding the Account contain the name and
      address of the Defendant, the Account number, charges made on the
      Account, finance charges, fees, and other charges to the Account,
      payments and credits applied to the Account, and any outstanding
      account balance owed by the Defendant, all of which records are
      collectively referred to as “Defendant’s Account Information.”

   7. Citibank maintains records, including Defendant’s Account
      information, which are kept in the ordinary course of its business,
      which are made at or near the time of each event recorded by someone
      with personal knowledge of the events, or from information
      transmitted by someone with personal knowledge of each event, and a
      business duty to set forth such information in the records.

   8. According to the Defendant’s Account Information and Citibank
      records, Defendant did use the Account to charge amounts to the
      Account and to acquired goods and/or services. Plaintiff mailed
      transaction detail to Defendant every month that there was activity on
      the Account (the Account statements). The Account Statements were
      sent to an address provided by the Defendant.
Ross App. No. 17CA3624                                                       25

   9. The Account Statements reflect the charges and payments on the
      Account. True and accurate copies of the available Account
      Statements are marked with Bates stamp numbers of CIT-001 to CIT-
      367 and attached as Exhibit C.

   10. The Defendant’s Account Information also includes information
      regarding payments on the Account. True and accurate copies of
      available payment copies made to the Account are marked with Bates
      stamp numbers of CIT-386 to CIT-479 and are attached as Exhibit D.

      {¶46} Nothing in evidence convinces us that Sabo, a vice-president

and 26-year employee of Citibank, was not competent to testify regarding

Hine’s Citibank, N.A. credit card account originating in 2010. Nor does it

appear that the trial court abused its discretion in admitting Sabo’s testimony

and supporting documentation into evidence. Sabo testified the account

statements were mailed to addresses provided by Hine and the account

information reflects activity in the way of both charges and payments. We

find there is no evidentiary dispute that Hine used the Citibank, N.A. credit

card. Therefore, Citibank, N.A. and Hine entered into an agreement and

Citibank, N.A. had standing to bring the suit against her.

      2. Sua Sponte consideration of the account statements of the account
         in question.

      {¶47} Hine has consistently maintained that Citibank did not prove

ownership of her Sears account. The Supreme Court of Ohio has also

indicated that where a legal issue is not argued, but is nevertheless implicit

in another issue that has been presented by an appeal, it may reach that
Ross App. No. 17CA3624                                                        26

unargued issue. In re C.W. at 14. See Belvedere Condominium Unit Owners'

Assn. v. R .E. Roark Cos. Inc., 67 Ohio St.3d 274, 279, 617 N.E.2d 1075

(1993). “When an issue of law that was not argued below is implicit in

another issue that was argued and is presented by an appeal, we may

consider and resolve that implicit issue. To put it another way, if we must

resolve a legal issue that was not raised below in order to reach a legal issue

that was raised, we will do so.” Id.

      {¶48} Steve Sabo testified on cross-examination that Hine’s account

was a Citibank account “branded with Sears on its card.” On redirect, Sabo

explained that Citibank issues different credit cards under different brands.

He testified:

      “For example, American Airlines. American Air doesn’t issue
      credit cards. They go through Citibank just to have their name
      on the plate. Same thing with Sears. * * * There’s fraternities,
      sororities, colleges, there’s all sorts of different branding out
      there.”

      {¶49} Voluminous copies of account statements were submitted with

Citibank’s motion for summary judgment. Additional voluminous copies

were submitted at trial as Exhibit 3. This discussion will focus on the

account statements submitted at trial. On an Account Statement with a

Payment Due Date of December 13, 2010, and after the issuance of the

October 10, 2010 Card Member Agreement, the Account Statement reflects
Ross App. No. 17CA3624                                                     27

the last four digits of an account ending in “9252.” However, in a later

Account Statement with Payment Due Date of December 13, 2012, the last

four digits of an account ending in “4036” are reflected on the statement. A

discrepancy as to account numbers was at issue in S.M.S. Financial 30,

L.L.C., v. Frederick D. Harris, M.D., Inc., 8th Dist. Cuyahoga No. 105710,

2018-Ohio-2064. The discrepancy was significant because the appellants

had multiple lines of credit with National City Bank, whose assets were

eventually acquired by Appellee S.M.S. The appellate court agreed with the

trial court that the account in question was the correct debt.

      {¶50} The appellate court observed at paragraphs 46-48:

      “Had appellants believed that SMS was collecting on the wrong
      debt, they could have provided evidence demonstrating that
      additional accounts existed with National City Bank. * * *

      A review of the exhibits submitted at trial reveals that while the
      handwritten numbers and the account number on the PNC bank
      statements and Schedule of Loans do not match, what does
      match and remains consistent and constant is the UCC
      financing statement file number assigned by the Ohio secretary
      of state. This evidence demonstrates that SMS is collecting on
      the correct debt. * * *

      In light of evidence that the LOC and UCC filing bears this
      faxed date, contains a secretary of state file number that
      remains constant throughout all the continuations filed, and the
      continuations bear the account number that SMS is attempting
      to collect on, the trial court's decision was not against the
      manifest weight of the evidence.”

      {¶51} In this case, the Account Statements demonstrate that Sears
Ross App. No. 17CA3624                                                          28

Mastercard was at the top of each statement and toward the bottom of the

statement was a notation “This Account is issued by Citibank (South

Dakota), N.A.” The November 2010 Account Statement reflects this.

      {¶52} On the August 13, 2011 Account Statement, the following is

noted underneath “Cardmember News”:

      “IMPORTANT NOTICE ABOUT YOUR ACCOUNT.
      Effective July 1, 2011, Citibank (South Dakota), N.A., is
      merged into Citibank, N.A.”

      {¶53} The September 13, 2011 Account Statement continues to reflect

the 9252 account number but instead in the middle of the statement states:

“This Account is issued by Citibank, N.A.”

      {¶54} In the exhibits presented at trial, there is a gap in the account

statements between the May 13, 2012 statements and the December 2012

statements. The May 2012 statement still carried the 9252 number but the

December 2012 statement reflects the 4036 number.

      {¶55} Then, the April 13, 2015 Account Statement reflects the 4036

account number and that it is issued by Citibank, N.A. What remains

consistent throughout the account statements is the fact that Sears

MasterCard is printed at the top of each account statement, and that the

payment information reflects that Karen Stanley (Hine’s personal friend,
Ross App. No. 17CA3624                                                      29

spiritual advisor, and paralegal) continued to pay on the Sears-branded

Citibank account “4036” until after March 2015.

      {¶56} In Defendant’s Second Set of Responses to Plaintiff’s First &

Second Set of Interrogatories, Requests for Production of Documents &

Requests for Admission, Hine gave these responses:

      Request for Admissions No. 1: Admit that you opened an
      account with Sears for an extension of credit, now owned by
      Citibank.

      “* * * It appears that I had several accounts with Sears’ Credit
      Card Services, including the one that is the subject of this
      litigation. But I deny that the account subject to this lawsuit is
      ‘now owned by Citibank.’”

      Request for Admissions No. 4: Admit that you defaulted under
      the terms and conditions of the extension of credit by failing to
      pay the minimum amount due on time, in the amount stated in
      the Card Statement.

      “I admit that I did not authorize any payments to Sears after
      March 2015.”

      In Request for Production No. 7: Produce all documents
      relating to and/or referencing the account.

      “Other than documents Plaintiff has produced, I have no such
      documents other than the attached checkbook register summary
      of checks for payments to Sears written by Karen Stanley and
      summarized by her for the period December 2012 through
      March 2015.”

      {¶57} As will be discussed more fully below, a March 30, 2015 email
Ross App. No. 17CA3624                                                      30

between Hine and Karen Stanley demonstrates that Hine acknowledged

owing on the Sears account and directed Karen Stanley to stop making

payments on it. Despite the conflict in the actual account numbers, Hine has

not provided any evidence in the record that Citibank has attempted to

collect on the wrong account. Hine admits she once had several accounts

with Sears, including the one at issue in this case. Although she denied

Citibank’s ownership of the account, as set forth above, we have found that

Hine and Citibank had entered into an agreement, based on the October 2010

Card Member Agreement. The payment information in the record shows

payment until after March 2015. Hine’s direction to Karen Stanley

demonstrates payments ceased on the account which Citibank seeks to

collect after March 2015. Based on this evidence, we sua sponte find despite

the conflicting account numbers, Citibank is seeking to collect on the correct

“Sears branded” credit card account.

      {¶58} Based on the above, we find no merit to Hine’s argument that

Citibank, N.A. had no standing to bring suit against her. Accordingly, we

overrule the second assignment of error.

                     ASSIGNMENT OF ERROR ONE

      {¶59} At trial, Citibank requested a directed verdict based on the
Ross App. No. 17CA3624                                                         31

amount of charges incurred by Hine, as well as the amount of interest

accrued, in the amount of $15,013.83. On appeal, Hine argues that Citibank

did not prove that the right to charge interest exceeding the statutory amount.

For the reasons which follow, we agree with Hine.

                          STANDARD OF REVIEW

       {¶60} Under Civ.R. 50(A)(4), the court should grant a motion for

directed verdict if “the trial court, after construing the evidence most

strongly in favor of the party against whom the motion is directed, finds that

upon any determinative issue reasonable minds could come to but one

conclusion upon the evidence submitted and that conclusion is adverse to

such party.” “A motion for directed verdict does not present a question of

fact or raise factual issues, although the trial court is required to review and

consider the evidence.” Berry v. Paint Valley Supply, 4th Dist. Highland No.

16CA18, 2017-Ohio-4254, at ¶ 39, quoting Mender v. Chauncey, 2015-

Ohio-4105, 41 N.E.3d 1289, ¶ 10 (4th Dist.), citing Ruta v. Breckinridge–

Remy Co., 69 Ohio St.2d 66, 430 N.E.2d 935 (1982), paragraph one of the

syllabus. A motion for directed verdict tests the legal sufficiency of the

evidence rather than its weight or the credibility of witnesses. Mender at

¶ 10, citing Ruta, at 68–69. “Because a motion for directed verdict presents

a question of law, appellate review of a trial court's decision on the motion is
Ross App. No. 17CA3624                                                                                  32

de novo.” Bennett v. Admr., Ohio Bur. of Workers' Comp., 134 Ohio St.3d

329, 2012–Ohio–5639, 982 N.E.2d 666, ¶ 14.

                                       LEGAL ANALYSIS

         {¶61} In support of Hine’s argument that Citibank was not entitled to

the amount of interest requested, she directs us to R.C. 1343.03(A). R.C.

1343.03(A) provides in pertinent part:

         “In cases other than those provided for in sections 1343.01 and
         1343.02 of the Revised Code, when money becomes due and
         payable * * * upon any book account, * * *, the creditor is
         entitled to interest at the rate per annum determined pursuant to
         section 5703.47 of the Revised Code, unless a written contract
         provides a different rate of interest in relation to the money that
         becomes due and payable, in which case the creditor is entitled
         to interest at the rate provided in that contract.”6
         {¶62} For entitlement to a rate different than the statutory rate of

interest to be charged, R.C. 1343.03(A) requires that: (1) there must be a

written contract between the parties, and (2) the contract must provide a rate

of interest with respect to money that becomes due and payable. Yager

Materials, Inc. v. Marietta Indus. Ent., Inc., 116 Ohio App.3d 233, 236, 687

N.E.2d 505 (4th Dist. 1996); P. & W.F., Inc. v. C.S.U. Pizza, Inc., 91 Ohio

App.3d 724, 729, 633 N.E.2d 606, 609 (8th Dist.1993); Hobart Bros. Co. v.


6
  R.C. 5703.47 (B) provides in pertinent part: “On the fifteenth day of October of each year, the tax
commissioner shall determine the federal short-term rate. For purposes of any section of the Revised Code
requiring interest to be computed at the rate per annum required by this section, the rate determined by the
commissioner under this section, rounded to the nearest whole number per cent, plus three per cent, shall be
the interest rate per annum used in making the computation for interest that accrues during the following
calendar year.”
Ross App. No. 17CA3624                                                                                      33

Welding Supply Serv., Inc., 21 Ohio App.3d 142, 144, 486 N.E.2d 1229,

1231-1232 (10th Dist.1985); see also Sys. Data, Inc. v. Visi Trak Corp., 72

Ohio Misc.2d 8, 10-11, 655 N.E.2d 287, 288-289 (1995). Thus, R.C.

1343.03(A) requires a written contract before a creditor may be entitled to

interest rates higher than the 4% indicated in R.C. 5703.45.7

         {¶63} Hine argues that Citibank is unable to produce a written, signed

contract evidencing the debtor’s assent to a contractual rate of interest. We

agree. We have previously determined that Citibank, N.A. held a

contractual relationship with Hine based on the October 2010 Card

Agreement. After the Citibank, N.A. credit card was issued, instead of

closing the account within 30 days, Hine continued to use the card and

incurred charges. Citibank has directed our attention to these provisions in

the 2010 Card Agreement:

         Changes to This Agreement

         We may change the rates, fees, and terms of this
         Agreement from time to time as permitted by law. The
         changes may add, replace, or remove provisions of this
         Agreement. We will give you advance written notice of
         the changes and a right to opt out to the extent required
         by law.

7
  R.C. 1343.03(A) provides in pertinent part: “In cases other than those provided for in sections 1343.01
and 1343.02 of the Revised Code, when money becomes due and payable * * * upon any book account,
* * *, the creditor is entitled to interest at the rate per annum determined pursuant to section 5703.47 of the
Revised Code, unless a written contract provides a different rate of interest in relation to the money that
becomes due and payable, in which case the creditor is entitled to interest at the rate provided in that
contract.”
Ross App. No. 17CA3624                                                     34

     {¶64} Citibank further points to the following language in the 2004

Card Agreement, “Variable Annual Percentage Rate for Purchases and Cash

Access”:

     “Your annual percentage rates may also vary if you default
     under and Card Agreement that you have with us because you
     fail to make a payment to us or any other creditor when due,
     you exceed your credit line, or you make a payment to us that is
     not honored. In such circumstances, we may increase y our
     annual percentage rates (including any promotional rates) on all
     balances to a variable default rate of 23.99% plus the applicable
     U.S Prime rate.”

     {¶65} Finally, Citibank cites Sabo’s trial testimony as follows:

     A:    This is a Citibank Account that’s branded with Sears on
           its card.

     ***

     Q:    Okay, Now as we sit here today, you’re not asking for
           any charges or amounts that Ms. Hine may have owed to
           Sears, are you?

     A:    No.

     Q:    You’re only asking for amounts owed to Citi, am I
           correct?

     A:    Correct.

     ***

     Q.    And does this statement disclose an interest rate?

     A.    Yes, it does.

     Q.    And what is that rate?
Ross App. No. 17CA3624                                                                              35

        A.       25.24%

        Q.       And again, that’s the same rate that you’ve testified is on
                 every one of these statements.

        A.       That is correct, yes.

        {¶66} The language of the 2004 Card Agreement is not pertinent. The

2010 Card Member Agreement does not reflect an interest rate. And, Sabo’s

testimony that the Citibank Account Statements revealed a 25.24% interest

rate, and therefore controlled the numerical calculations, is not in accordance

with the law set forth above in Yager. Yager further observed that the Tenth

District Court of Appeals in Hobart Bros. Co., supra, at 144, 486 N.E.2d at

1231-1232, also ruled that “a statement on an invoice or bill to which the

other party has not assented does not meet the requirement of R.C.

1343.03(A) as to the existence of a written contract between the parties.” Id.8

In Yager, supra, at 236, we held:

        “The statements on appellee's invoices to the effect that an
        eighteen percent service charge would be assessed on past due
        balances was insufficient to establish a written contract for that
        rate pursuant to R.C. 1343.03(A). There is nothing in the record
        to indicate that appellant ever assented to that provision.
        Moreover, as the parties stipulated, there was no written
        agreement by appellant to pay any finance charge at all.
        Appellee is therefore relegated to the ten percent per annum rate

8
 This principle has subsequently been adopted and applied by other courts as well. See, e.g., Olander &
Brophy v. Northeastern Pools (Jan. 7, 1991), Stark App. No. CA-8219, unreported, 1991 WL 6268; Kut
Kwick Corp. v. N. Dixie Parts & Serv., Inc. (Apr. 21, 1988), Montgomery App. No. CA 10678, unreported,
1988 WL 38130.
Ross App. No. 17CA3624                                                      36

      specified in R.C. 1343.03(A) rather than the eighteen percent
      per annum rate which appears to have been applied below.”

      {¶67} Yager involved a suit on an account for limestone which Yager

had sold and supplied to the appellant's place of business. Yager sued to

recover sums allegedly owing on open account, and the trial court entered

judgment in favor of Yager in the amount claimed. On appeal, we held that

provision in Yager’s invoices, specifying an interest at rate of 18 percent per

annum was not sufficient to constitute a “written contract” between parties

for payment of interest at this 18 percent rate.

      {¶68} The Yager analysis was applied in Capital One v. Heidebrink,

6th Dist. Ottawa No. OT08049, 2009-Ohio-2931, an action to collect on a

credit card account. Capital One argued that it proved a contract by,

amongst other evidence, mutual assent to the terms and conditions through

use of the credit card.” However, the appellate court pointed out Capital

One did not submit any evidence of the “terms and conditions” or

“IMPORTANT DISCLOSURES” to which Heidebrink allegedly assented,

or any of the terms which were “disclosed” to Heidebrink when the account

was opened. Id. at 45.

      {¶69} Capital One also emphasized its “customer agreement” as

evidence of a contract. However, the appellate court reiterated that the

customer agreement did not state what the fees would be for over limit
Ross App. No. 17CA3624                                                           37

occurrences or late payments. Instead, each relevant section of the

“customer agreement” referred to fees “disclosed” or “told to” the account

holder when the account was opened. “Capital One has submitted no

evidence of what specific fees were disclosed to Heidebrink.” Id. at 46.

      {¶70} The Heidebrink court observed that “[M]onthly statements of

credit card accounts do not demonstrate the underlying contract or agreed-

upon terms.” The appellate court held at ¶ 43:

      “Capital One has not submitted any evidence of the interest rate
      to which Heidebrink assented. Because Capital One did not
      submit proof that its claimed interest rate of 20.40 percent was
      a term of an agreed-upon contract, the trial court did not abuse
      its discretion in imposing the statutory rate pursuant to R.C.
      1343.03(A). The same rationale and result applies to Capital
      One's claimed over limit fees and late fees. Capital One has not
      shown specific fees which were terms of a contract between it
      and Heidebrink. The trial court did not abuse its discretion in
      subtracting these fees from the amount claimed.”

      {¶71} In this case, we have found that the contractual agreement

between Citibank, N.A. and Hine arose as a result of Hine’s use of her credit

card after being provided the 2010 Card Agreement. The 2010 Card

Agreement with Citibank, N.A. does not contain any section which sets forth

the interest rate applicable to the account. Sabo testified as to the interest

rate set forth on the monthly account statements sent to Appellant.

However, under Yager, monthly statements are not sufficient evidence of a
Ross App. No. 17CA3624                                                        38

written contract. As a result, in the absence of a written contract, Citibank is

only entitled to interest at the rate provided by statute.

      {¶72} For actions seeking money due on an account, the Supreme

Court of Ohio has declared that the creditor may only seek interest on the

account at the rate provided by statute, when the creditor is unable to

produce a written, signed contract evidencing the debtor's assent to a

contractual rate of interest. Discover Bank v. Schwartz, 2016-Ohio-2751, 51

N.E.3d 694 (2nd Dist.), at ¶ 22. Minster Farmers Coop. Exchange Co. v.

Meyer, 117 Ohio St.3d 459, 2008-Ohio-1259, 884 N.E.2d 1056, ¶ 29 (2008).

      {¶73} Appellee has argued that South Dakota law governs the issues

herein. The 2010 Card Agreement sets forth as follows:

      Governing Law and Enforcing our Rights

      Governing law. Federal law and the law of South
      Dakota, where we are located, govern the terms and
      enforcement of this Agreement.

      {74} In contractual choice-of-law situations, the law of the chosen

state is applied to resolve the substantive issues in the case, while the law of

the forum state will govern procedural matters.” Discover Bank v. Schwartz,

2016-Ohio-2751, 51 N.E.3d 694 (2nd Dist.), quoting Citibank (S. Dakota),

N.A. v. Perz, 191 Ohio App.3d 575, 2010-Ohio-5890, 947 N.E.2d 191, ¶ 28

(6th Dist.), citing Burns v. Prudential Secs., Inc., 167 Ohio App.3d 809,
Ross App. No. 17CA3624                                                          39

2006-Ohio-3550, 857 N.E.2d 621, ¶ 16, fn. 5 (3rd Dist.); White v. Crown

Equip. Corp., 160 Ohio App.3d 503, 2005-Ohio-1785, 827 N.E.2d 859, ¶ 13

(3rd Dist.). In Discover Bank, the appellate court noted that subsequent to

the Minster Farmers decision, the Third and Sixth Appellate Districts have

applied the holding of the Supreme Court to credit card collection cases, and

have concluded that when the creditor's documents fail to demonstrate the

parties' assent to a specific interest rate and to the imposition of late fees or

over-the-limit fees, then a genuine issue of fact remains as to the balance

owed on the account. Retail Recovery Serv. of NJ v. Conley, 3rd Dist.

Mercer No. 10–09–15, 2010-Ohio-1256, 2010 WL 1173099, ¶ 20;

Heidebrink, supra, at ¶ 28. The appellate court held at ¶ 23 and ¶ 24:

      “Since Discover Bank is attempting to collect on an account
      applying a variable rate that may have exceeded the statutory
      rate set either by Ohio or Delaware law, and applied late fees to
      which the debtor may not have assented, it has not established
      that it is entitled to judgment as a matter of law. Upon remand,
      the trial court will need to determine whether Delaware or Ohio
      law should be applied to verify the applicable interest rates. For
      the reasons explained above, the documents presented by
      Discover Bank in its pleadings do not establish, to any degree
      of mathematical certainty, the amount of money due on the
      account. Therefore, we conclude that Discover Bank has not
      established that it is entitled to judgment on the pleadings.”

      {¶75} Based upon the law set forth above, as well as our de novo

review of the record, we find reasonable minds could come to but one

conclusion and that is that Citibank has failed to establish that Hine assented
Ross App. No. 17CA3624                                                          40

to any explicitly set forth interest rate over the statutory limit. As such, the

trial court erred in granting Citibank’s motion for a directed verdict as to the

precise amount of damages awarded. We sustain Hine’s second assignment

of error and remand the matter for a determination as to whether South

Dakota or Ohio law should be applied to verify the applicable interest rates.

         ASSIGNMENTS OF ERROR THREE, FOUR, AND FIVE

      {¶76} Because the above assignments of error all challenge the trial

court’s imposition of sanctions pursuant to Civ.R. 11 and R.C. 2323.51, we

will consider Hine and Kastner’s arguments jointly.

                          STANDARD OF REVIEW

       {¶77} Civ.R. 11 provides that for pleadings, motions, and other

documents signed by attorneys representing parties in a case, the signature

of an attorney “constitutes a certificate by the attorney * * * that the attorney

* * * has read the document; that to the best of the attorney's * * *

knowledge, information, and belief there is good ground to support it; and

that it is not interposed for delay.” The rule further provides that “[f]or a

willful violation of this rule, an attorney * * *, upon motion of a party or

upon the court's own motion, may be subjected to appropriate action,

including an award to the opposing party of expenses and reasonable

attorney fees incurred in bringing any motion under this rule.” See Capital
Ross App. No. 17CA3624                                                            41

One Bank v. Day, 176 Ohio App.3d 516, 2008-Ohio-2789, 892 N.E.2d 932,

at ¶ 9.

          {¶78} “We will not reverse a court's decision on a Civ.R. 11 motion

for sanctions absent an abuse of discretion. State ex rel. Fant v. Sykes, 29

Ohio St.3d 65, 505 N.E.2d 966 (1987). An abuse of discretion occurs when

a decision is unreasonable, arbitrary, or unconscionable. State ex rel. Worrell

v. Ohio Police & Fire Pension Fund, 112 Ohio St.3d 116, 2006-Ohio-6513,

858 N.E.2d 380, ¶ 10.” Capital One Bank v. Day, at ¶ 8, quoting State ex rel.

Dreamer v. Mason, 115 Ohio St.3d 190, 2007-Ohio-4789, 874 N.E.2d 510,

at ¶ 18.

          {¶79} “R.C. 2323.51 provides for an award of attorney fees to a party

harmed by ‘frivolous conduct’ in a civil action.” Rose v. Cochran, 4th Dist.

Ross No. 14CA3445, 2014-Ohio-4979, at ¶ 35, quoting Moss v. Bush, 105

Ohio St.3d 458, 2005–Ohio–2419, 828 N.E.2d 994, fn. 3. “The General

Assembly vests the decision whether to award sanctions, including an award

of reasonable attorney fees, in the court.” State ex rel. Striker v. Cline, 130

Ohio St.3d 214, 2011–Ohio–5350, 957 N.E.2d 19, ¶ 10; R.C. 2323.51(B)(1)

(“The court may assess and make an award to any party to the civil action or

appeal who was adversely affected by frivolous conduct”). The trial court's
Ross App. No. 17CA3624                                                         42

decision whether to award sanctions under R.C. 2323.51 will not be reversed

absent an abuse of discretion. Striker at ¶ 11.

      {¶80} When the question regarding what constitutes frivolous conduct

calls for a legal determination, such as whether a claim is warranted under

existing law, an appellate court is to review the frivolous conduct

determination de novo, without reference to the trial court's decision. Ogle v.

Greco, 4th Dist. Hocking No. 15CA2, 2015-Ohio-4841, at ¶ 30; Natl. Check

Bur. v. Patel, 2nd Dist. Montgomery No. 21051, 2005–Ohio–6679 at ¶ 10;

accord Riverview Health Inst., L.L.C. v. Kral, 2nd Dist. Montgomery No.

24931, 2012–Ohio–3502, ¶ 33.

                             LEGAL ANALYSIS

      {¶81} “Civ.R. 11 employs a subjective bad-faith standard to invoke

sanctions by requiring that any violation must be willful. Riston v. Butler,

149 Ohio App.3d 390, 2002-Ohio-2308, 777 N.E.2d 857, (1st Dist.), at ¶ 9;

Ransom v. Ransom, 12th Dist. Warren No. 2006–03–031, 2007-Ohio-457, at

¶ 25.” Day, supra, at ¶ 10, quoting State ex rel. Dreamer, 115 Ohio St.3d

190, 2007-Ohio-4789, 874 N.E.2d 510, at ¶ 19. Thus, any violation must be

willful; negligence is insufficient to invoke Civ.R. 11 sanctions. Oakley v.

Nolan, 4th Dist. Athens No. 06CA36, 2007-Ohio-4794, at ¶ 13.

      {¶82} “The United States Supreme Court has observed that the
Ross App. No. 17CA3624                                                        43

purpose of Fed.R.Civ.P. 11, which is analogous to Civ.R. 11, is to curb

abuse of the judicial system because ‘[b]aseless filing puts the machinery of

justice in motion, burdening courts and individuals alike with needless

expense and delay.’ Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 398,

110 S.Ct. 2447 (1990). The court noted that the specter of Rule 11 sanctions

encourages civil litigants to ‘ “stop, think and investigate more carefully

before serving and filing papers.” ’ Day, supra, at ¶ 11, quoting

Amendments to Federal Rules of Civil Procedure (1983), 97 F.R.D. 165,

192 (March 9, 1982 letter from Judge Walter Mansfield, Chairman,

Advisory Committee on Civil Rules).” Moss v. Bush, 105 Ohio St.3d 458,

2005-Ohio-2419, 828 N.E.2d 994, at ¶ 21.

      {¶83} Frivolous conduct implicated by R.C. 2323.51(A)(2)(ii)

involves proceeding on a legal theory which is wholly unwarranted in law.

Ogle, supra, at ¶ 29; State Auto Mut. Ins. Co. v. Tatone, 2nd Dist.

Montgomery No. 21753, 2007–Ohio–4726, ¶ 8. “Whether a claim is

warranted under existing law is an objective consideration.” (Citations

omitted.) Hickman v. Murray, 2nd Dist. Montgomery No. CA 15030, 1996

WL 125916, *5 (Mar. 22, 1996). The test is “whether no reasonable lawyer

would have brought the action in light of the existing law. In other words, a

claim is frivolous if it is absolutely clear under the existing law that no
Ross App. No. 17CA3624                                                           44

reasonable lawyer could argue the claim.” Id. Frivolous conduct subject to

sanctions includes conduct by a party's counsel that “obviously serves to

harass or maliciously injure another party to the civil action or appeal or is

for another improper purpose, including, but not limited to, causing

unnecessary delay or a needless increase in the cost of litigation” or “is not

warranted under existing law, cannot be supported by a good faith argument

for an extension, modification, or reversal of existing law, or cannot be

supported by a good faith argument for the establishment of new law.” R.C.

2323.51(A)(2)(a)(i) and (ii).

      {¶84} In this case, on February 1, 2017, Citibank filed notices of

deposition of Karen L. Stanley and Katherine Hine, to be conducted in the

Ross County Law Library. On February 21, 2017, Hine, through her

counsel, filed a Motion of Defendant & Karen L. Stanley for Protective

Order. The motion was supported by the Affidavit of Karen L. Stanley. The

motion advised that Ms. Stanley had served as a paralegal under Attorney

Kastner in Hine’s case and argued that Ms. Stanley was bound by attorney-

client privilege as follows:

      “Besides being on defendant’s legal defense team, Ms. Stanley
      is a friend of the defendant and sometime spiritual advisor. Ms.
      Stanley appears to have been targeted because she has signed
      some checks which referenced a different account than the one
      alleged in the Complaint or checks that referenced an alleged
      account that there is no reason to believe was ever owned by
Ross App. No. 17CA3624                                                    45

      plaintiff. Her affidavit makes it clear that she has never had
      communication with plaintiff Citibank, as its attorney claims to
      want to discover. The only possible purposes of this subpoena
      are harassment of non-party Stanley and defendant, or a fishing
      expedition that the non-party, Ms. Stanley, should not have to
      fund. * * * Non-party Stanley should not have to review
      multiple years’ worth of e-mails, notes, or other documents, in
      order to determine when she communicated with plaintiff and
      the degree to which any such communication came within the
      attorney-client or clergy privilege. Non-party witness Stanley
      is a minister ordained by the State of Ohio.”

      {¶85} On April 10, 2017, Hine, Motion to Strike & Reply to

Plaintiff’s 3/7/17 Opposition to Protective Order Motion & to its Motion to

Compel. This pleading was supported by Hine’s affidavit which set forth as

follows:

      “2. I have been physically present and legally residing
      excluding in the Country of Uruguay since my arrival here in
      March, 2009. I have never departed from the Country of
      Uruguay since my arrival, not to visit the United States nor any
      other country- not ever. Although I remain loyal to America, I
      have no plans to ever return. * * *

      3. I have also continued to maintain a U.S. mailing address, 189
      E. Water Street Rear, Chillicothe, Ohio, which is an actual
      physical address. I did not object to the venue of this action
      being in Ross County for that reason. The statements I have
      made in response to the plaintiff’s interrogatories and
      documents requests are true and accurate. I do not have the
      financial ability to leave my home in Uruguay and do not
      believe that given the ongoing political situation and level of
      violence in the U.S. currently that it would be physically safe
      for me to do so. I can be made available by SKYPE if
      plaintiff’s attorneys wish to grill me on my lack of knowledge
      about the facts in this case.”
Ross App. No. 17CA3624                                                       46

      {¶86} On April 12, 2017, the trial court granted Citibank’s motion to

compel. The order explicitly stated:

      “Defendant Katherine Hine is ordered to sit for a deposition, to
      be taken via electronic means to be selected by Plaintiff’s
      counsel, but not to include SKYPE, at Plaintiff’s costs, on or
      before May 31, 2017. If Ms. Hine fails to appear for a
      deposition to be taken by electronic means on or before May
      31, 2017, she must appear in person at the Ross County Law
      Enforcement Complex * * * on or before June 30, 2017,
      pursuant to notice from Plaintiff’s counsel, for an in-person
      deposition.

      Non-party Karen Stanley is ordered to appear for a deposition at
      the Ross county Law Enforcement Complex, * * *, on or before
      May 2, 2017. If Ms. Stanley is unable to appear for a
      deposition on May 2, 2017, she must so inform Plaintiff’s
      counsel by April 17, 2017. If Ms. Stanley so notifies Plaintiff’s
      counsel, she shall instead appear for a deposition on May 3,
      2017,* * *.”

      {¶87} On May 15, 2017, Plaintiff’s counsel filed a Motion for

Sanctions for Failure to Comply with Court Order, and attached supporting

documentation. In it, counsel argued that while Karen Stanley appeared for

her deposition, Attorneys Kastner and Fitrakis failed to appear on her behalf,

in violation of the court’s previous April 12, 2017 order granting Plaintiff’s

Motion to Compel. On May 22, 2017, Attorney Kastner filed a “Motion to

Strike Plaintiff’s Motion for Sanctions & Objections to False Statements &

Innuendoes in the Record.”
Ross App. No. 17CA3624                                                         47

      {¶88} On June 7, 2017, Citibank, again noticed the deposition of

Karen L. Stanley, to be conducted on July 12, 2017 and also noticed the

deposition of Hine, to be conducted on June 16, 2017 in Ross County.

      {¶89} On June 26, 2017, Plaintiff filed “Citibank’s Supplemental

Motion for Sanctions for Failure to Comply with Court Order.” This motion

was based on Hine’s failure to appear for her deposition in violation of the

April 12 court order. On September 1, 2017, Plaintiff filed “Citibank’s

Second Supplemental Motion for Sanctions.” The trial court eventually

scheduled October 19, 2017 as the date to hear all motions for sanctions.

      {¶90} At the October 19, 2017 sanctions’ hearing, Plaintiff’s counsel,

Robert C. Folland and David J. Dirisamer, attended in person and presented

arguments on behalf of Plaintiff. No other attorneys or parties attended the

hearing. Ms. Hine called the Court and reiterated a previous written request

to participate by phone. Her request was denied. However, the record

reflects she was allowed to listen to the proceedings via the cell phone of a

personal representative, Debra McCabe. Additionally, Plaintiff presented

the testimony of Attorney Thomas M. Spetnagel, Sr., a local Chillicothe

practitioner, as to the reasonableness of the hours spent on the matter by

Plaintiff’s counsel and as to the reasonableness of the hourly rate charged by

Plaintiff’s counsel.
Ross App. No. 17CA3624                                                                                48

        {¶91} Attorney Spetnagel testified he is licensed in the State of Ohio,

U.S. District Court for the Southern District, Sixth Circuit Court of Appeals,

and the U.S. Supreme Court. He has practiced law for nearly 42 years in

Ross County. He testified his review of the court docket indicated there

were 172 filings in what appeared to be a “rather straightforward collections

case.” He also reviewed Ohio R. Prof Conduct 1.5, R.C. 2323.51, and

related case law.9

        1. Sanction award for claimed trial preparation expenses.

        {¶92} The trial court awarded Citibank $18,150.00 for trial

preparation expenses. Hine argues there is no evidence that either Attorney

Kastner or she committed sanctionable conduct. Hine asserts they have been

sanctioned due to: (1) Appellant’s exercising her right to a jury trial; (2)

unfounded accusations of “name-calling”; and, (3) unfounded accusations

that Hine and her attorney created needless delay in this matter. For the

reasons which follow, we disagree with Hine’s arguments.

        {¶93} Attached as Exhibit A to Citibank’s Second Supplemental

Motion for Sanctions is an email from Katherine Hine to Karen Stanley.

When Ms. Stanley’s deposition took place, she confirmed receipt of the




9
 Ohio R.Prof Con. 1.5(a) fees and expenses, provides that a lawyer shall not make an agreement for,
charge, or collect an illegal or clearly excessive fee.
Ross App. No. 17CA3624                                                        49

email from Hine. The March 30, 2015 email reads in pertinent part as

follows:

      “Hey, Karen: I wanted to let you know that we may as well stop
      paying the Sears’ charge card. I just cancelled it. * * * As far as I’m
      concerned, we can stop paying the idiots. Yes- I know my credit
      rating will be shot-but-you know-it probably already is. Eventually I
      think I may make a deal with them on the balance after (if) we sell
      116. * * * Maybe now we could pay down the other card a little bit
      more if need be. Yes-eventually they will sue me, but that’s o.k. I
      should be able to find a way to defend it or at least stall until 116
      hopefully sells. They may try to contact you, but you have my
      permission to hang up on them. * * *.”

      {¶94} On the hearing date, Attorney Folland presented the court with

an affidavit which had previously been attached to the Second Supplemental

Motion for Sanctions. The affidavit states in pertinent part:

      44. I spent 45.8 hours preparing for and attending trial,
      including pre-trial filings such as a trial brief, jury instructions,
      witness and exhibit lists, a motion in limine and motions to
      quash.

      ***

      48. Mr. Garinger spent 26.8 hours preparing for and attending
      trial, including pre-trial filings such as a trial brief, jury
      instructions, witness and exhibit lists, a motion in limine and
      motion to quash.

      {¶95} The trial court’s entry states as follows:

      “Plaintiff is granted attorney fees of $18,150.00 incurred in
      preparation for, and for attending, the trial of this matter.
      Plaintiff’s costs of trial preparation and appearance at trial were
      increased by the action of Ms. Hine and Defendant’s counsel
      Davis [sic] Kastner, to obstruct and delay this matter, including
Ross App. No. 17CA3624                                                       50

      actions in discovery and in failing to attend Court hearings and
      the trial in this matter, in violation of Civil Rule 11 and Ohio
      Revised Code 2323.51. The Court awards Plaintiff attorney
      fees only for the two attorneys who attended the trial, Robert C.
      Folland and Paul N. Garinger. Darren Meade is not liable for
      amounts awarded herein. The Court finds that time spent by
      Mr. Folland and Mr. Garinger preparing for and attending trial
      was reasonable. Thus, the Court awards Plaintiff attorney fees
      for the 45.8 hours spent preparing for, and participating in, trial
      by Mr. Folland and the 26.9 hours spent preparing for, and
      participating in, trial by Mr. Garinger. The Court awards
      Plaintiff attorney fees for both time spent by Mr. Folland and
      Mr. Garinger at Mr. Garinger’s charged rate in this matter of
      $250.00 per hour. Thus, Plaintiff is awarded $11, 450.00 in
      attorney fees for Mr. Folland’s time in preparing and
      participating in trial. * * *”

      {¶96} Attorney Spetnagel testified that he had reviewed the time

expended and charges for trial preparation, as set forth in paragraphs 44-53

of the affidavit. He found the time and attorney fees to be reasonable.

Having reviewed the entire record in this matter, we do not find the trial

court’s award of $18,150.00 in sanctions against Appellant and Attorney

Kastner for attorneys’ fees to be an abuse of discretion.

      {¶97} Paragraph 54 of the First Amended Complaint alleges that Hine

made payments until March 2015. The March 30, 2015 email in which Hine

advised Karen Stanley to stop paying on the credit card, verified by Karen

Stanley in her brief deposition, essentially constitutes an admission that

Appellant owed the debt herein to Citibank. To thereafter deny she owed

the debt caused unnecessary delay, needless increase in the cost of
Ross App. No. 17CA3624                                                         51

Citibank’s litigation, and was not supported by a good faith argument. We

find Appellant’s defense to be frivolous conduct under R.C. 2323.51.

Additionally, the email shows her intent to deliberately “stall” the

proceedings, i.e. “sanctionable conduct.”

      {¶98} Attorney Kastner’s duty under Civ.R. 11 was to sign all

pleadings, motions, and documents in the case, certifying good ground to

support Appellant’s defense and certifying the case filings were not

interposed for delay. If Appellant did not absolutely direct her attorney to

“stall” the proceedings, as of the time she provided the email in discovery,

Attorney Kastner certainly knew or should have known her defense was

meritless and she was using counsel to file unnecessary pleadings for

purposes of delay. In this case, the record reveals, until his discharge by

Appellant, Attorney Kastner signed all pertinent pleadings.

      {¶99} Given the amount of the judgment for money’s owed on Hine’s

credit card in this matter, the fees awarded for purposes of sanction are

extraordinary. However, given this record, the expert testimony as to the

reasonableness of the hours spent and fees charged, and the court’s findings,

we do not find the court abused its discretion. We find no merit to the

argument that there was no evidence of sanctionable conduct justifying the

fee award for trial preparation.
Ross App. No. 17CA3624                                                         52

      2. Fee awarded for Attorney Garinger’s participation at trial.

      {¶100} A portion of the attorney fee award, $6,700.00, was in

conjunction with Attorney Paul Garinger’s participation at trial. Hine argues

Attorney Garinger participated due to the “lead attorney’s lack of

experience.” Hine points out that sanctions are intended for sincere ethical

breaches and are not to be used as punitive measures. She concludes that

this portion of the award against her is an abuse of the court’s discretion.

Again, we disagree with Hine’s argument.

      {¶101} The October 19, 2017 sanctions hearing transcript reveals

Attorney Folland addressed the issue of Attorney Garinger’s participation as

follows:

      “* * * Your Honor, with respect to that * * * after the first trial
      had ended, I had mentioned to you that this was the first time I
      had ever been in front of a jury and kind of enjoyed the process.
      The fact of the matter is I’m in court probably three or four
      days a week. The reality of a commercial litigation practice is
      it’s very rare that you would have a jury with respect to that.
      * * * the aspect that was novel for me would have been the jury
      aspect of it. Everything else is something I’ve done many,
      many, many times, including the examination of the witnesses
      and the like, and what that - - the net result of that was asking
      Mr. Garinger to attend trial with me. I think it certainly
      justified having two attorneys present for the matter with the
      jury. * * * Mr. Garinger, for example, did the voir dire and
      assisted with all issues relating to jury instructions and the like,
      and that’s why I asked him to get involved because those are
      areas where I don’t’ have the same expertise that he does
      * * *.”
Ross App. No. 17CA3624                                                           53

      The Court: You mentioned that this was a jury trial. I’ve
      reviewed the file and it appears that the defendants requested
      the jury, is that your understanding?

      Mr. Folland: Yes, it is, your honor. Plaintiff did not request a
      jury in this case.

      {¶102} Thereafter, the trial court’s entry on sanctions further stated:

      “Plaintiff is awarded $6,700.00 for Mr. Garinger’s time in
      preparing for and participating in trial. Plaintiff is not awarded
      any additional costs or expenses incurred in preparing for, and
      participating in trial.”

      {¶103} Again, based on our thorough review of the record, we find

the trial court did not abuse its discretion with regard to the portion of the

sanctions award which was directed to Attorney Garinger’s $6,700.00 fee.

Attorney Spetnagel testified as to the reasonableness of the time spent and

hours charged in this matter. We do not view the sanction as a punitive

measure directed at Appellant’s exercising her right to a jury trial. Appellant

Hine, herself, is an attorney. Rather, both Attorney Kastner and Ms. Hine

knew or should have known of the risk of interposing unnecessary delays in

court proceedings involving a debt she apparently knew she owed. Again,

we find no merit to Hine’s argument as to the portion of the award for

Attorney Garinger’s preparation and participation at trial.

      3. Sanction awarded as a result of the failure to take Hine’s
         deposition.
Ross App. No. 17CA3624                                                      54

      {¶104} Hine also argues the trial court abused its discretion as a result

of failed efforts to take her deposition, and in the absence of any

sanctionable conduct on her part. For the reasons which follow, we

disagree. The “failed efforts to take Hine’s deposition,” is more aptly

characterized as Hine’s repeated failure to comply with court orders. Again,

based on the entire record of pleadings and transcripts which wholly

demonstrate in and of themselves a successful effort to thwart and delay

these proceedings, the March 2015 email provided in discovery succinctly

summarizes the entire delay tactic.

      {¶105} As indicated above, in the email, Hine acknowledged the debt

she owed, in addition to an admitting that she intended to “stall” the

proceedings. Attorney Folland’s affidavit attached to his motion for

sanctions sets forth in pertinent part:

      34. Ms. Hine failed to appear for her deposition on June 16,
      2017.

      35. I spent a total of 3.9 hours working on matters related to
      Ms. Hine’s scheduled June 16, 2017 deposition and the
      subsequent Supplemental Motion for Sanctions.

      36. Mr. Dirisamer spent a total of 10.9 hours working on
      matters related to Ms. Hine’s scheduled June 16, 2017
      deposition and the subsequent Supplemental Motion for
      Sanctions.
      ***
Ross App. No. 17CA3624                                                           55

      38. Thus, the total amount incurred by Citibank for attorneys’
      fees and costs related to Ms. Hine’s failure appear for her
      deposition on June 16, 2017, as ordered by the Court’s April
      12, 2017 order, is $4,318.63.”

      {¶106} Citibank also requested charges related to mileage costs, court

reporter costs, and transcript of Ms. Hine’s June 16, 2017 deposition.

Attorney Spetnagel testified he had reviewed the firm billing as related to

the attempt to depose Katherine Hine, and based on the amount of time set

forth in Folland’s affidavit, paragraphs 33-39, he found the amount of time

expended was reasonable and the charges were reasonable. Factually, the

trial court found as follows as relates to Hine’s efforts to avoid deposition:

      “Plaintiff is granted attorney fees of $4,266.20 for the failure of
      Ms. Hine to attend her deposition on June 16, 2017. Ms. Hine’s
      deposition was noticed in accord with the Court’s April 12,
      2017 Order Granting Plaintiff’s Motion to Compel. That order
      required Ms. Hine to sit for an electronic deposition, in a
      manner selected by Plaintiff, in Uruguay in May, 2017. If Ms.
      Hine did not sit for an electronic deposition in Uruguay in May,
      2017, Ms. Hine was required to appear for a deposition in June,
      2017 in Chillicothe, Ohio, at a time selected by Plaintiff. Ms.
      Hine did not sit for an electronic deposition in Uruguay in May,
      2017, and did not appear for her noticed deposition in
      Chillicothe, Ohio, on June 16, 2017. The amount awarded to
      Plaintiff represents only the attorney fees incurred by Plaintiff,
      and does not include any other costs or expenses incurred by
      Plaintiff.”

      {¶107} We find no merit to Hine’s argument that she did not commit

sanctionable conduct. We further find the trial court did not abuse its

discretion with regard to the fee awarded as sanction for Hine’s failure to
Ross App. No. 17CA3624                                                         56

comply with the trial court’s orders and allow Citibank to depose her in

either in Uruguay or Ross County, Ohio.

      {¶108} Based on the foregoing, we hereby overrule Hine’s third,

fourth, and fifth assignments of error.

                      ASSIGNMENT OF ERROR SIX

      {¶109} We have already addressed the propriety of the trial court’s

sanctions awards above. Under this assignment of error, Hine generally

argues that: (1) she was denied her right of due process to an impartial finder

of fact; (2) she and her attorney were the subject of disparate treatment from

the Plaintiff attorneys; and (3) the record in this matter shows evidence of

bias. Hine cites Judge Nusbaum’s rulings and comments from 8/1/17;

8/3/17; 8/8/17;10/19/17; 11/8/17; and 11/15/17, arguing that the rulings

“cast new light on the degree to which appellants could have reasonably ever

expected unbiased rulings based on the merits rather than Nusbaum’s clearly

growing dislike of appellants and their criticism.” She further cites the

“savage nature” of Judge Nusbaum’s rulings which reasonably give the

appearance of judicial bias. Hine asserts: “[T]he circumstances of what the

public would certainly see as judicial bias may or may not have anything to

do with Nusbaum’s ties to Matthew Schmidt, as explained in the Affidavit of

Disqualification.” Hine concludes: “Whatever the reason, Due Process was
Ross App. No. 17CA3624                                                         57

seriously undercut.” For the reasons which follow, we find no merit to these

contentions.

      1. Due Process

      {¶110} A fair trial in an impartial tribunal is a basic requirement of

due process. In re Murchison, 349 U.S. 133, 136, 75 S.Ct. 623 (1955).

Cooke v. United Dairy Farmers, 10th Dist. Franklin No. 05AP-1307, 2006

WL 4365, at ¶ 42. Both our state and federal Constitutional due process

rights provide for notice and the opportunity to be heard. O’Rourke v.

O’Rourke, 4th Dist. Athens No. 17CA37, 2018-Ohio-4031, at ¶ 42. See Fifth

Third Mtge., Co. v. Rankin, 4th Dist. No. 11CA8, 2012–Ohio–2806, at ¶ 14;

Columbia Gas Transm., L.L.C. v. Ogle, 4th Dist. Hocking No. 10CA11,

2012–Ohio–1483, at ¶ 12. Appellant contends the trial court frustrated her

reasonable and repeated efforts to be heard.

      {¶111} Appellant has directed us by date to various rulings of the trial

court, while making sweeping and unsubstantiated accusations of the

court’s unfairness. “ ‘If an argument exists that can support [an] assignment

of error, it is not this court's duty to root it out.’ ” Watson v. Highland Ridge

Water and Sewer Assn., Inc., 4th Dist. Highland No. 12CA12, 2013-Ohio-

1640, at ¶ 18, quoting Thomas v. Harmon, 4th Dist. No. 08CA17, 2009–

Ohio–3299, ¶ 14, quoting State v. Carmen, 8th Dist. No. 90512, 2008–
Ross App. No. 17CA3624                                                       58

Ohio–4368, ¶ 31. “ ‘It is not the function of this court to construct a

foundation for [an appellant's] claims.

      {¶112} We have thoroughly reviewed the trial court’s rulings and

pronouncements on the dates Hine has cited. In the interest of brevity, we

set forth the following dates and our conclusions in summary form as

follows:

      - The August 1, 2017 ruling granting Citibank partial summary
      judgment on the issue of standing and denying Hine’s motion for
      summary judgment is a decision setting forth legal conclusions.

      - The August 3 jury trial transcript is 208 pages long and Hine does
      not direct us to specific portions of the transcript evidencing denial of
      due process, disparate treatment, or judicial bias.

      - The August 8, 2017, journal entry granting directed verdict
      and judgment to plaintiff in the amount of $15,013.83 and the
      court’s pronouncement in open court sets forth nothing other
      than legal conclusions.

      - The October 19, 2017 hearing transcript on all motions for
      sanctions filed by both plaintiff and defendant and Hine does
      not direct us to any certain portions of the hearing transcript.

      {¶113} Hine also directs our attention to the November 8, 2017 ruling

as a result of the sanctions hearing captioned “Order and Judgment.” The

trial court found in pertinent part:

      “Plaintiff’s costs of trial preparation and appearance at trial
      were increased by the action of Ms. Hine and Defendant’s
      counsel, Davis [sic] Kastner, to obstruct and delay this matter,
      including actions in discovery and in failing to attend Court
Ross App. No. 17CA3624                                                        59

      hearings and the trial in this matter, in violation of Civil Rule
      11 and Ohio Revised Code 2323.51.”

      {¶114} Finally, Hine directs our attention to the November 15, 2017

entry captioned “ORDER AND SUPPLEMENTAL JUDGMENT

GRANTING IN PART PLAINTIFF CITIBANK, N.A.’S MOTION FOR

COSTS AS A PREVAILING PARTY. This entry sets forth the court’s

ruling as to costs for the filing fees for the complaint, the first amended

complaint, and the witness fee for the deposition subpoena to Karen Stanley.

The entry denied Citibank’s motion for costs for preparation of deposition

transcripts. The entry also clarified that the court’s judgment was subject to

pre-judgment and post-judgment interest and set forth the pertinent accrual

dates. The entry is set forth in specific legal terms and does not contain

commentary from the trial judge. We see no way in which this entry

demonstrates any denial of due process, disparate treatment, or judicial bias

as relates to Appellants.

      {¶115} Based on our resolution of assignments of error three, four,

and five above, finding propriety with regard to the trial court’s award of

various sanctions, we again do not find evidence of disparate treatment,

judicial bias, or a lack of due process directed at Appellant and her counsel.

      2. Disparate Treatment

      {¶116} Black’s Law Dictionary, Abridged Sixth Edition, defines
Ross App. No. 17CA3624                                                            60

“disparate treatment” as “Differential treatment of employees or applicants

on the basis of their race, color, religion, sex, national origin, handicap, or

veteran’s status. The Equal Protection Clause does not tolerate disparate

treatment of defendants based solely on their economic status. State v.

Bailey, 4th Dist. Highland No. 16CA1, 2016-Ohio-7249, at ¶ 13. See Griffin

v. Illinois, 351 U.S. 12, 76 S.Ct. 585 (1956). And, discrimination suits fall

into two general types, those based on disparate treatment of one or more

individuals based on discriminatory policies, and those based on facially

neutral policies which have a disparate impact on protected classes.

Goodyear Atomic Corp. v. Tanner, 4th Dist. Scioto No. 385, 1985 WL 8300,

(Aug. 20, 1985), at *2.

      {¶117} Hine argues Judge Nusbaum was unusually preoccupied with

the nature of Kastner’s representation of Hine “to the point where it had to

be made clear to him by Kastner’s affidavit that trial counsel was to be

Robert Fitrakis as he informed Nusbaum * * * because Kastner is not able to

make court appearances due to crucial defense contract work in which he is

involved during the day.” Hine argues Judge Nusbaum never applied

similar scrutiny to the roles of the “various Javitch Block attorneys.” As

evidence, Hine asserts that Nusbaum’s sanctioning Kastner was designed to

force Hine to incur additional expense in retaining an attorney which would
Ross App. No. 17CA3624                                                       61

pass muster with Judge Nusbaum and be willing to deal with the

“atmosphere of judicial terrorism created in this case.”

       {¶118} Hine’s argument has no merit. The Complaint was filed in

April 2016. Attorney Kastner signed the Motion to Dismiss filed in

response on May 4, 2016. The Answer to Plaintiff’s First Amended

Complaint was filed on April 10, 2017. Although not signed by hand, the

Answer was submitted by Attorney Fitrakis and Attorney Kastner, with

Attorney Fitrakis’ name noted on the certificate of service.

        {¶119} Attorney Fitrakis appeared at the April 2017 motions hearing.

Judge Nusbaum noted that his hearing notice dated March 1, 2017 stated

“trial counsel shall appear at the hearing.” Judge Nusbaum inquired as to

whether Attorney Fitrakis was going to try the case. Attorney Fitrakis

stated: “At this point, I can’t make that clear statement. I thought I was

filling in.”

       {¶120} Attorney Folland further attempted to clarify the matter:

       “Could I be heard with respect to that? I had met Mr. Fitrakis
       before approximately five minutes ago. When I inquired as to
       where Mr. Kastner was or why he did not appear, he said he did
       not know. He said he had just received a call this morning to
       come.”

       {¶121} On April 26, 2017, Appellant filed a pleading captioned:
Ross App. No. 17CA3624                                                        62

Notice Re Court’s Scheduling.” In Paragraph 7, Appellant informed that

Attorney Kastner does not make court appearances in this case due to his

responsibilities with contract work involving the U.S. military.” The Local

Rules of the Ross County Court of Common Pleas, “Rule 9: Trial Attorney”

provides as follows:

      “9.01 Unless otherwise ordered, * * * all parties not appearing
      IN PROPRIA PERSONAL shall be represented of record by a
      “trial attorney.” Unless such designation is changed, the trial
      attorney shall attend all hearings, conferences, and the trial
      itself unless otherwise excused.”

      {¶122} Because of Attorney Kastner’s inability to make court

appearances, it is unfortunate that he chose to undertake representation of

Hine. In Dayton v. Baker, 86 Ohio St.3d 1999-Ohio-345, 711 N.E.2d 66, the

court observed:

      “Before they enter full-time practice, lawyers need to
      understand their duties as ‘officers of the court.’ They need to
      learn to care about the law, about their clients, and about their
      own image as professionals. * * * Respondent put himself at a
      disadvantage at the outset by not being properly prepared to
      manage a professional law practice.”

      {¶123} We think it reasonable that given Attorney Kastner had

entered an appearance in the case since shortly after its commencement, had

not requested permission to withdraw from the case, failed to attend a

motions hearing to decide significant pretrial issues, and apparently failed to

apprise the attorney covering the motions hearing for him of the full extent
Ross App. No. 17CA3624                                                          63

of the substitute attorney’s representations, it was not in any way unexpected

or shocking that the trial court would inquire as to the nature and scope of

Attorney Kastner’s representation in the matter. The trial court’s inquiry

was reasonable in light of the circumstances. The record is devoid of

evidence or indication that the trial court treated Hine and her attorney in

any manner disparate to that of which he treated Citibank’s counsel.

      3. Judicial Bias

      {¶124} “ ‘Judicial bias has been described as “a hostile feeling or

spirit of ill will or undue friendship or favoritism toward one of the litigants

or his attorney, with the formation of a fixed anticipatory judgment on the

part of the judge, as contradistinguished from an open state of mind which

will be governed by the law and the facts.” State v. Gerald, 4th Dist. Scioto

No. 12CA3519, 2014-Ohio-3629, at ¶ 51, quoting State ex rel. Pratt v.

Weygandt, 164 Ohio St. 463, 132 N.E.2d 191 (1956), paragraph four of the

syllabus. In Liteky v. United States, 510 U.S. 540, 555, 114 S.Ct. 1147

(1994), the Supreme Court held that “opinions formed by the judge on the

basis of facts introduced or events occurring in the course of the current

proceedings, or of prior proceedings, do not constitute a basis for a bias or

partiality motion unless they display a deep-seated favoritism or antagonism

that would make fair judgment impossible. Thus, judicial remarks during
Ross App. No. 17CA3624                                                            64

the course of a trial that are critical or disapproving of, or even hostile to,

counsel, the parties, or their cases, ordinarily do not support a bias or

partiality challenge.” On the other hand, “[t]hey may do so [support a bias

challenge] if they reveal an opinion that derives from an extrajudicial source;

and they will do so if they reveal such a high degree of favoritism or

antagonism as to make fair judgment impossible.” (Emphasis sic.) Id. Culp

v. Olukoga, 2013–Ohio–5211, 3 N.E.3d 724 (4th Dist.), at ¶ 55; quoting

State v. Dean, 127 Ohio St.3d 140, 2010–Ohio–5070, 937 N.E.2d 97, ¶¶ 47–

48.

      {¶125} Further, as we noted in Culp at ¶ 55: “ ‘A trial judge is

presumed not to be biased or prejudiced, and the party alleging bias or

prejudice must set forth evidence to overcome the presumption of integrity.

Corradi v. Emmco Corp. (Feb. 15, 1996), 8th Dist. Cuyahoga No. 67407,

1996 WL 65822 [at 3] citing State v. Wagner, 80 Ohio App.3d 88, 93, 608

N.E.2d 852 (12th Dist. 1992); citing State v. Richard, 8th Dist. Cuyahoga

No. 61524, 1991 WL 261331 (Dec. 5, 1991). Bias against a party is

difficult to question unless the judge specifically verbalizes personal bias or

prejudice toward a party. In re Adoption of Reams, 52 Ohio App.3d 52, 59,

557 N.E.2d 159 (10th Dist. 1989).’ Frank Novak & Sons, Inc. v. Brantley,

Inc., 8th Dist. Cuyahoga No. 77823, 2001 WL 303716 (Mar. 29, 2001)[.]”
Ross App. No. 17CA3624                                                         65

      {¶126} As Hine is aware, the Supreme Court of Ohio has held that

an appellate court has no jurisdiction to vacate a trial court's judgment based

on a claim of judicial bias. Cooke v. United Dairy Farmers, 10th Dist.

Franklin No. 05AP-1307, 2006-Ohio-4365, at ¶ 45, citing Beer v. Griffith,

54 Ohio St.2d 440, 441-442, 377 N.E.2d 775 (1978). The remedy for

suspected judicial bias is to file an affidavit of prejudice with the clerk of the

Supreme Court of Ohio. Polivka v. Cox, 10th Dist. Franklin No. 02AP-1364,

2003-Ohio-4371. R.C. 2701.03 “provides the exclusive means by which a

litigant may claim that a common pleas judge is biased and prejudiced.”

Jones v. Billingham, 105 Ohio App.3d 8, 11, 663 N.E.2d 657 (2nd

Dist.1995). Only the Chief Justice of the Supreme Court of Ohio or his

designee has the authority to determine a claim that a common pleas court

judge is biased or prejudiced. Beer, supra, 377 N.E.2d 775. Thus, an

appellate court is without authority to pass upon issues of disqualification or

to void a judgment on the basis that a judge should be disqualified for bias or

prejudice. Id.; State v. Ramos, 88 Ohio App.3d 394, 398, 623 N.E.2d 1336

(11th Dist.1993).

      {¶127} In this case, on July 19, 2017, Hine filed “Defendant’s Notice

Re Proposed Judicial Disqualification.” On July 27, 2017, Attorney Kastner

filed an affidavit of disqualification in the Supreme Court of Ohio, setting
Ross App. No. 17CA3624                                                        66

forth alleged judicial bias on the part of Judge Michael Ward and Judge

Nusbaum. On August 3, 2017, the Supreme Court of Ohio denied Kastner’s

affidavit to disqualify Judge Nusbaum.

      {¶128} As indicated above, Appellant alleges bias in the “savage

nature” of the trial court’s rulings. “ ‘The existence of prejudice or bias

against a party is a matter that is particularly within the knowledge and

reflection of each individual judge and is difficult to question unless the

judge specifically verbalizes personal bias or prejudice toward a party.’ ”

Cooke, supra, at ¶ 46 (Internal citations omitted.)

      {¶129} However, Hine has cited only the various rulings as evidence

of the trial court’s prejudice against her cause. A judge's rulings of law are

legal issues, subject to appeal, and are not by themselves evidence of bias or

prejudice. Cooke, supra, citing Okocha v. Fehrenbacher, 101 Ohio App.3d

309, 322, 655 N.E.2d 744 (8th Dist.1995). Judge Nusbaum’s rulings

throughout this case do not constitute evidence that the trial court was

prejudiced or biased.

      {¶130} For all the above reasons, we find no merit to Appellant’s

contention that she was denied due process of law, was treated disparately

from other person, and was subjected to judicial bias. Accordingly, the

sixth assignment of error is hereby overruled.
Ross App. No. 17CA3624                                                       67

      {¶131} Having reviewed the record, we find no merit to Appellant’s

second, third, fourth, fifth, and sixth assignments of error. Accordingly,

those assignments of error have been overruled. However, in the first

assignment of error, Hine asserted that Citibank did not prove that the right

to charge interest on her account exceeded the statutory amount. We found

merit to this argument. Therefore, we affirm in part, reverse in part, and

remand the matter to the trial court for further proceedings consistent with

this opinion.

                                      JUDGMENT AFFIRMED IN
                                      PART, REVERSED IN PART,
                                      AND REMANDED FOR
                                      FURTHER PROCEEDINGS
                                      CONSISTENT WITH THIS
                                      OPINION.
Ross App. No. 17CA3624                                                     68

                           JUDGMENT ENTRY

      It is ordered that the JUDGMENT BE AFFIRMED IN PART,
REVERSED IN PART, AND REMANDED FOR FURTHER
PROCEEDINGS CONSISTENT WITH THIS OPINION. Costs shall be
divided equally between the parties.

      The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing
the Ross County Common Pleas Court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to
Rule 27 of the Rules of Appellate Procedure.

Harsha, J. & Hoover, J.: Concur in Judgment Only.


                                For the Court,


                          BY: __________________________________
                              Matthew W. McFarland, Judge




                         NOTICE TO COUNSEL

      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from
the date of filing with the clerk.